DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6-8, 11, 13-15, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6-8, 11, 13-15, 18,  20, 27-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., (Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG11 17th Meeting: Brussels, BE 7-17, January 2020, “AhG12:On the slice number signaling dependent of subpictures”; supplied on the IDS filed 05/20/2022) and in view of Zhang et al., (U.S. Pub. No. 2022/0060692 A1).
As per claim 1, Chang teaches a method for decoding video data, executable by a processor, the method comprising: receiving video data comprising one or more subpicture (abstract), receiving, in a picture parameter set, a number of subpictures in each picture (1. Problem Statement; “the number of subpictures in picture shall be smaller or equal to the number of slices in picture, i.e., sps_num_subpics_minus1”) and a delta value that is a difference between the number of subpictures in each picture and a number of rectangular slices in each picture (abstract, 1. Problem Statement; “this proposal would like to improve the design by signaling the delta between the number of subpictures in picture and the number of slices in picture”); and deriving the number of rectangular slices in a picture based on the number of subpictures and the delta value (3. Proposed changes based on pps_num_subpics_minus1; num_slices_in_pic_minus_num_subpics plus(pps_num_subpics_minus1 +1); and page 2).  Although, Chang teaches receiving video data comprising subpictures (abstract), Chang does not explicitly disclose to receive video data comprising one or more tile group headers and subpictures, wherein the one or more tile group headers includes a set of adaptive resolution change reference information.
However, Zhang teaches to receive video data comprising one or more tile group header and subpictures ([0079], [0193], [0194]), wherein the one or more tile group headers includes a set of adaptive resolution change reference information ([0194]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang with Chang for the benefit of providing improved image quality as well as provide increased efficiency of processing video. 
As per claim 4, Chang (modified by Zhang) as a whole teaches everything as claimed above, see claim 1. In addition, Chang teaches  wherein the number of rectangular slices is inferred to be one based on a flag corresponding to a picture having no partitions being set (pg. 2, “when no_pic_partition_flag is equal to 1, the value of num_slices_in_pic_minus_num_subpics is inferred to be equal to 0”). 
As per claim 6, Chang (modified by Zhang) as a whole teaches everything as claimed above, see claim 1. In addition, Chang teaches wherein based on a flag corresponding to a single slice per subpicture being set, the delta value between the number of subpictures and a number of rectangular slices is inferred to be zero (pg. 2, “when single_slice_per_subpic_flag is equal to 1, num_slices_in_pic_minus_num_subpics is inferred to be equal 0”). 
As per claim 7, Chang (modified by Zhang) as a whole teaches everything as claimed above, see claim 1. In addition, Chang teaches wherein the number of the subpictures is less than the number of the rectangular slices (1. Problem Statement, pg. 1, “the number of subpictures in picture shall be smaller than or equal to the number of slices in picture”).
As per claim 8, which is the corresponding computer system for decoding video data, with limitations of the method for decoding, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 11, which is the corresponding computer system for decoding video data, with limitations of the method for decoding as recited in claim 4, thus the rejection and analysis made for claim 4 also applies here. 
As per claim 13, which is the corresponding computer system for decoding video data, with limitations of the method for decoding as recited in claim 6, thus the rejection and analysis made for claim 6 also applies here. 
As per claim 14, which is the corresponding computer system for decoding video data, with limitations of the method for decoding as recited in claim 7, thus the rejection and analysis made for claim 7 also applies here. 
As per claim 15, which is the corresponding non-transitory computer readable medium, with limitations of the method for decoding, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 18, which is the corresponding computer system for decoding video data, with limitations of the method for decoding as recited in claim 4, thus the rejection and analysis made for claim 4 also applies here. 
As per claim 20, which is the corresponding computer system for decoding video data with the limitations of the method of claim 6, thus the rejection and analysis made for claim 6 also applies here. 
As per claim 27, Chang (modified by Zhang)  as a whole teaches everything as claimed above, see claim 1. Chang does not explicitly disclose wherein the adaptive resolution change information includes a sampling factor. 
However, Zhang teaches wherein the adaptive resolution change includes a sampling factor ([0053-0056], [0183], [0294]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang with Chang for the benefit of providing improved image quality as well as provide increased efficiency of processing video. 
As per claim 28, Chang (modified by Zhang) as a whole teaches everything as claimed above, see claim 1. Chang does not explicitly disclose the adaptive resolution change information included warping parameters.
However, Zhang teaches the adaptive resolution change information included warping parameters ([0055-0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang with Chang for the benefit of providing improved image quality as well as provide increased efficiency of processing video. 
As per claim 29, Chang (modified by Zhang) as a whole teaches everything as claimed above, see claim 1. Chang does not explicitly disclose wherein the tile group header includes a codeword. 
However, Zhang teaches wherein the tile group header includes a codeword (table 8 el. “dec_pic_size_idx”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang with Chang for the benefit of providing improved image quality as well as provide increased efficiency of processing video. 
As per claim 30, Chang (modified by Zhang) as a whole teaches everything as claimed above, see claim 29. Chang does not explicitly disclose wherein the codeword is an Ext-Golomb code. 
However, Zhang teaches wherein the codeword is an Ext-Golomb code (table 8, “dec_pic_size_idx”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang with Chang for the benefit of providing improved image quality as well as provide increased efficiency of processing video. 
As per claim 31, Chang (modified by Zhang) as a whole teaches everything as claimed above, see claim 1. In addition, Chang teaches wherein pps_num_subpics_minus1 and num_slices_inpic_minus_num_sub_pics are included in the picture parameter set (3. Proposed changes based on pps_num_subpics_minus1), and the number of rectangular slices in each picture is derived by num_slices_inpic_minus_num_sub_pics+pps_num_subpics_minus1+1 (pg. 2, “num_slices_in_pic_minus_num_subpics plus (pps_num_subpics_minus1+1) specifies the number of rectangular slices in each picture).
As per claim 32, which is the corresponding computer system with the limitations of the method as recite in claims 27 and 28, thus the rejection for claims 27 and 28 also apply here. 
As per claim 33, which is the corresponding computer system with the limitations of the method as recited in claim 29, thus the rejection and analysis made for claim 29 also applies here. 
As per claim 34, which is the corresponding computer system with the limitations of the method as recited in claim 28. Thus, the rejection for claim 28 also applies here. 
As per claim 35, which is the corresponding computer system of claim 31 with the limitation of claim 31, thus the rejection and analysis made for claim 31 also applies here. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sjoberg et al., (U.S. Pub. No. 2021/0144372 A1), “Improved Video Encoding And Decoding”.
	Zhang et al., (U.S. Pub. No. 2022/0060712 A1), “Signal For Reference Picture Resampling”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486